Dissenting Opinion by
Wright, J.:
It is my view that this case is ruled by the decision of our Supreme Court in Gianfelice Unemployment Compensation Case, 396 Pa. 545, 153 A. 2d 906. The record reveals that the work-sharing technique under consideration was proposed by the employer, not by the union. The employer’s Director of Industrial Relations admitted that claimants desired to continue working. “They asked if they could not return to work. We laid them off and they were told they could not”. Moreover, it clearly appears that claimants were available for suitable work. Claimant Lybarger *347testified as follows: “Q. If you had been offered full-time work would you have accepted it? A. I certainly would”. The factual matrix at the time of separation plainly demonstrates that claimants may not be disqualified either under Section 402(b) (1) or under Section 401(d).
Montgomery and Flood, JJ., join in this dissenting opinion.